Citation Nr: 0606762	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-16 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Saadat




INTRODUCTION

The veteran had active military service from June 1944 to 
June 1946.  This case comes to the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently has asbestosis which is related to his 
active duty, including from exposure to asbestos while 
performing active duty.  


CONCLUSION OF LAW

The criteria for service connection for asbestosis are not 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In a July 2003 letter, the RO clearly advised the veteran of 
the first, second, and third elements required by Pelegrini 
II.  He has never been explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
However he has effectively been notified of the need to 
provide such evidence.  The July 2003 letter informed him 
that additional information or evidence was needed to support 
his claim and asked him to send the information or evidence 
to the RO.  In addition, a May 2003 statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  Under these circumstances the veteran has been 
adequately informed of the need to submit any relevant 
evidence in his possession. 

Although proper notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements by July 2003 and readjudicated the claim 
in a June 2004 supplemental statement of the case.  

Service, VA, and private medical records are in the file, as 
is the transcript of a September 2005 Board hearing before 
the undersigned Acting Veterans Law Judge.  The veteran 
underwent VA examinations in April 2002 and May 2004 for his 
claim of service connection for asbestosis.  The veteran has 
not indicated that there are any outstanding records 
pertaining to his claim.  

VA has satisfied its duties to notify and assist the veteran, 
and additional development efforts would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the veteran will not be prejudiced by the Board's 
adjudication of his claim.  
 
II. Claim for service connection 

The veteran has asserted that he currently has asbestosis 
resulting from exposure to asbestos while serving aboard a 
Navy ship during World War II.  He has reported that 
insulation in pipes had been breaking down all around the 
ship, which caused asbestos to spread through dust in the 
air.
In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

There is no specific statutory guidance regarding claims for 
service connection for asbestos-related disease, nor has VA 
promulgated any such regulations.  However, VA's guidelines 
for considering compensation claims based on exposure to 
asbestos are set forth in VA's Adjudication Procedure Manual, 
M21-1.  The Manual notes that asbestos fiber masses have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes, and (possibly) be inhaled 
or swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Occupations involving 
asbestos exposure include shipyard and insulation work, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, etc.  Many people with asbestos-
related diseases have only recently come to medical attention 
because the latent period varies from 10 to 45 or more years 
between first exposure and development of disease.  In 
addition, exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See M21-1, 
Part VI, par. 7.21 (October 3, 1997). 

Nevertheless, the M21-1 guidelines on service connection in 
asbestos-related cases are not substantive rules, and there 
is no presumption that a veteran was exposed to asbestos in 
service by reason of having served aboard a ship.  Dyment v. 
West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002).  See also VAOPGCPREC 4-2000 
(April 13, 2000).

Service records confirm that the veteran was inducted into 
the Navy as an apprentice seaman in June 1944.  He served 
aboard LSM (landing ship, medium) #156 beginning in January 
1945.  Service medical records do not reflect any complaints 
or findings of a respiratory disability, and chest x-rays 
taken during active duty in April 1944 and May 1946 were 
normal, as were chest x-rays taken in November 1950, November 
1951, February 1952, and May 1952, during the veteran's 
period of duty in the Naval Reserves. 

There is mixed evidence as to whether the veteran has current 
asbestosis.  While he was diagnosed as having asbestosis 
following a private examination in September 1996, VA 
examinations conducted in April 2002 and May 2004 revealed no 
pulmonary asbestosis. 

Even assuming exposure to asbestos during active service and 
a current asbestosis disability, there is no medical opinion 
of record relating a current asbestosis disability to the 
veteran's period of active duty.  In fact, the private 
September 1996 medical examination report noted that the 
veteran had worked for an aircraft company between 1961 and 
1970 and at a shipyard from 1970 to 1992, and had apparently 
been exposed to asbestos in both these settings in his career 
as an "inside machinist."  The private physician did not 
relate any current respiratory disability to the veteran's 
period of active duty, nor did either VA examiner in April 
2002 or May 2004.  While the VA physician in May 2004 did 
note that the veteran currently had some dyspnea, the 
physician suspected that this was due to an underlying 
cardiac condition. 

While the veteran may well have been exposed to asbestos 
during his two years of active service, the medical evidence 
reflects that he was exposed to asbestos in his post-service 
employment between 1960 and 1992, a period of 28 years.  
While the private practitioner who diagnosed asbestosis in 
1996 is certainly qualified to provide an opinion as to 
etiology, he did not relate the diagnosed asbestosis to the 
veteran's active service.  And, while the veteran believes 
that he contracted asbestosis during his naval service, he 
does not possess the requisite training or expertise to 
provide competent evidence regarding diagnosis or etiology.

As the preponderance of the evidence is against the claim for 
service connection for asbestosis, the benefit of the doubt 
rule is not for application and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for asbestosis is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


